Affirmed and Opinion Filed April 13, 2016




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01142-CV

                          ERIC C. HALL, Appellant
                                    V.
               TEXAS WORKFORCE COMMISSION AND ABM, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14789

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Evans
                                   Opinion by Justice Bridges
       This underlying lawsuit involves a challenge under the Texas Unemployment

Compensation Act denying appellant Eric Hall, pro se, unemployment compensation. The trial

court signed an order of dismissal with prejudice after Hall failed to appear for trial. In five

issues, Hall argues (1) the order denying a motion to disqualify signed by a visiting judge is void

as a matter of law; (2) all subsequent orders signed after the denial of the recusal motion are

void; (3) the trial court abused its discretion by denying a motion for continuance; (4) the trial

court abused its discretion by disregarding his motion for default judgment after appellee ABM

failed to timely answer; and (5) the trial court abused its discretion by abating the case. We

affirm the trial court’s judgment. Because the underlying facts are well-known to the parties and
not necessary to our disposition of the appeal, we issue this memorandum opinion. TEX. R. APP.

P. 47.1.

       We begin by addressing appellees’ argument that Hall’s appeal should be dismissed or

the judgment affirmed for failing to comply with Texas Rule of Appellate Procedure 38.1.

       We notified Hall by letter dated May 18, 2015 that his brief failed to comply with, among

other things, rule 38.1(h) and 38.1(i). See TEX. R. APP. P. 38.1(h) (brief does not contain

succinct, clear, and accurate statement of the argument in the body of the brief); 38.1(i)

(argument does not contain appropriate citations to the record). He filed an amended brief and

corrected some of the deficiencies, such as including a table of contents, certificate of service,

and adding some record citations. However, the Texas Rules of Appellate Procedure require that

an appellant’s brief “contain a clear and concise argument for the contentions made, with

appropriate citations to authorities and to the record.” TEX. R. APP. P. 38.1(h); Rammah v.

Abdeljaber, 235 S.W.3d 269, 275 (Tex. App.—Dallas 2007, no pet.). An issue on appeal

unsupported by argument or citation to any legal authority presents nothing for the court to

review. Strange v. Continental Cas. Co., 126 S.W.3d 676, 678 (Tex. App.—Dallas 2004, pet.

denied).

       Hall raises five issues under “ISSUES PRESENTED.” After his “STATEMENT OF

FACTS,” which contains only some citations to pleadings in the clerk’s record but no record

citations supporting his other factual assertions, he provides the following “SUMMARY OF

THE ARGUMENT”:

               Assignment of Judge Kent Sims

               The assignment of the Honorable Judge Kent Sims by the
               administrative Judge Murphy was clearly beyond the scope or
               intent of the statute in Texas Government Code Sec. 74.053. There
               was no notice of this assignment sent to any party at the time of the
               assignment. There was no notice of the hearing as could be
               scheduled by the assigned Judge Kent Sims. The party has a right
                                               –2–
               to strike this visiting judge under the code. [Anderson v. City of
               Port Arthur, 2010 Tex. App. LEXIS 7706] The Appellant went to
               his computer and then filed strike under the Texas Government
               Code §74.053. The order denying the Disqualification creates the
               issue that all orders subsequently signed by Judge Tillery are
               therefore void. There are no waiver of rights on this issue.

The “PRAYER” immediately follows the seven sentence summary of the argument.

       On appeal, as in trial, the pro se appellant must properly present his case. Strange, 126
S.W.3d at 677–78 (“pro se litigant is held to the same standards as licensed attorneys and must

comply with applicable laws and rules of procedure”). Hall has failed to present any arguments

in support of issues three, four, and five, which challenge the trial court’s denial of his motion for

continuance, his motion for default judgment, and the trial court’s abatement of the case.

Accordingly, we conclude he has waived these complaints on appeal. Id. at 678.

       To the extent Hall is challenging Judge Sims’s authority to hear the recusal motion

because he filed an objection based on lack of notice under Texas Government Code Annotated

section 74.053, Hall’s issue is waived. Hall’s objection to Judge Sims was filed on June 11,

2014, which was two days after Judge Sims ruled on the motion. An objection to an assigned

judge is untimely if it is filed after the assigned judge makes any ruling in the case. In re

Canales, 52 S.W.3d 698, 704 (Tex. 2001); In re S.N.Z., 421 S.W.3d 899, 907 (Tex. App.—

Dallas 2014, pet. denied). We overrule Hall’s first issue. Based on our disposition of Hall’s first

issue, we need not consider whether the subsequent orders signed by Judge Tillery were void as

a matter of law. Tex. R. App. P. 47.1. Hall’s second issue is overruled.




                                                 –3–
      We affirm the trial court’s judgment.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
141142F.P05                                         JUSTICE




                                              –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ERIC C. HALL, Appellant                              On Appeal from the 134th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-01142-CV         V.                        Trial Court Cause No. DC-11-14789.
                                                     Opinion delivered by Justice Bridges.
TEXAS WORKFORCE COMMISSION                           Chief Justice Wright and Justice Evans
AND ABM, Appellees                                   participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that appellees TEXAS WORKFORCE COMMISSION AND ABM
recover their costs of this appeal from appellant ERIC C. HALL.


Judgment entered April 13, 2016.




                                               –5–